Exhibit 10.2

Summary:

In order to further incentivize the executive officers and certain other
employees to achieve a successful integration of the Teaopia Acquisition, in
August 2012, the Compensation Committee and Board adopted the following Teaopia
Budget 2012 Incentive Plan (the “Teaopia Plan”). The Teaopia Plan contemplates a
bonus that consists of the sum of two components. The first component of the
Teaopia Plan provides a bonus equal to 2.0%, 4.0% or 6.0% of each executive
officer’s base salary if 100%, 110% or 120%, respectively, of certain Teaopia
gross profit targets are achieved in the fourth quarter of fiscal 2012. The
second component of the Teaopia plan provides a bonus 2.0%, 4.0% or 6.0% of each
executive officer’s base salary if 100%, 110% or 120%, respectively, of certain
Teaopia EBITDA targets are achieved during fiscal 2012. For each component,
there is a 0.2% increase in bonus as a percentage of the officer’s base salary
for every 1% increase in realization of the relevant target measure above 120%.

TEA

Teaopia budget 2012: incentive plan

CEO/EVP/VP Plan:

 

Fourth Quarter Targets    

 

LOGO [g367136ex99_2pg001.jpg]

   Fiscal Year Targets  

% of Teaopia Plan Gross Profit
Q4:

    Bonus as a % of base
salary:        % of Teaopia Plan EBITDA     Bonus as a % of base
salary:     100 %      2.0 %         100 %      2.0 %    110 %      4.0 %      
  110 %      4.0 %    120 %      6.0 %         120 %      6.0 %    >120 %     
 


 

6.0% + 0.2% for every
additional 1.0%


increase above plan

  
 


  

       >120 %     


 

 

6.0% + 0.2% for every


additional 1.0%

increase above plan

  


 

  

Note: bonus is paid pro-rata for performance between tiers. Percentage of base
bonus payout is calculated on annual salary basis.

Director/Manager Plan:

Same as above, except bonus % is divided by 4, representing one quarter the
payout as a % of base of the VP plan